DETAILED ACTION

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corbet (US Pat. No. 4,606,950).
Regarding claims 1 and 5, Corbet teaches a floral arrangement insert comprising a foam insert (12), multiple plastic retainers (28; i.e. "tubes") that are arranged in the foam insert (12) in a pre-designed configuration, and multiple filler flowers (42; i.e. "foliage"), which may be artificial (i.e. "artificial foliage"), inserted into the foam insert (12) and around the multiple retainers (28) (Fig. 2; col. 1, ln. 52-54; col. 2, ln. 29-45; col. 3, ln. 11-21).  As they are not disclosed to be molten or "soft", as the entire product is presumed to be solid (and used) at room temperature, and as they are harder than at least some other materials, the retainers/tubes in Corbet's product are presumed to be made of a solidified, or "hard", plastic and to qualify as "hard plastic".  Artificial moss (38; i.e. "artificial foliage") or another appropriate material is arranged around the multiple tubes (22) and secured to the foam insert (12) by inserting pins into the insert (col. 3, ln. 8-10).  The moss/other foliage in combination with the pins is also considered herein to qualify as "a plurality of artificial foliage inserted into the foam insert and around the plurality of tubes in a pre-designed configuration". 
Although Corbet does not explicitly teach that the tubes/retainers are removably secured to the foam insert or that the foam insert retains its shape after removal and insertion of the tubes into it, Corbet does not teach permanently securing the tubes/retainers to the foam and, with the proper tools or methods, the retainers necessarily can be removed from the foam and qualify as "removably secured" in the foam". Corbet also teaches that the foam is a plastic foam.  Aside from Corbet effectively disclosing that there are some circumstances where the angles or sizes of the holes are altered (col. 2, ln. 30-32), there is no apparent reason or evidence provided that the shape of the foam insert would be altered if the depicted retainers were removed and reinserted in the right manner (e.g. if the retainers are pulled out and replaced without changing their angle in either action or changing their depth upon replacement).  
In addition to the above, to the extent that the claim requirement that recited product has the same shape after tubes have been removed and inserted is a product-by-process limitation requiring that the insert be in a particular condition (i.e. maintains the same shape) after a process (i.e. removal and insertion of the tubes) has occurred, it is noted that product-by-process claims are not limited by the recited processing steps, but rather by the product implied by the recited procedure.  See MPEP 2113.  As no other conditions are recited, e.g. a temperate, a level of inward force applied, a level of torqueing/tilting, etc. occurring during the removal/insertion process, Corbet's product and/or the product that Corbet meets the limitation because it has the structure implied by the claim, particularly after a retainer is reinserted.  
Although Corbet also does not explicitly teach that the inserted artificial foliage is inserted into the foam in a "pre-designed configuration" and uses different terminology to describe the arrangement of the retainers/tubes, there is no apparent structural difference between a configuration that is "pre-designed" and one that is not, and the requirements of "pre-designed" configurations do not distinguish the claimed invention over the prior art.  

Regarding claim 6, as shown in Figure 2, the closed ends of the retainers/tubes (22) are located above the bottom of the foam insert (12) (Fig. 2). 

Regarding claims 7, 8, and 10, each of the holes in which a retainer/tube is inserted includes a code marking (i.e. "tube indicator"), which is different from the artificial foliage discussed above, to indicate the type of flower to be received within the retainer/tube (col. 33-41).  As the retainers/tubes, including their upper portions, are removably attached to the foam insert (discussed above) and the indicators are either permanently or removably attached to the insert, the indicators are also permanently or removably attached to the upper portions of the retainers/tubes.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbet.
Regarding claims 1 and 5, as discussed above, Corbet teaches a floral arrangement insert that is considered herein to anticipate or, in the alterative, render obvious the limitations of claims 1, 5-8, and 10.  If, however, Corbet's product is considered to differ from the current invention in that a product including all of the above-discussed features is not explicitly exemplified, then it is noted that it would have been obvious to one of ordinary skill in the art to make such a product because Corbet teaches each feature/component to be appropriate.  Additionally, as noted above, although Corbet does not explicitly teach that the disclosed foam retains its shape after removal and insertion of the retainers, it would have been obvious to one of ordinary skill in the art to utilize a foam that is sturdy enough and capable of resisting undesired shape changes, including in response to removal and insertion of a tapered tube-shaped item such as the retainers, as the foam insert in Corbet's product because Corbet expresses a desire to prevent changes the structure of the foam insert.  

Regarding claim 4, as demonstrated by Figures 2 and 3, Corbet's floral arrangement insert has a circular cross-section (i.e. "circular outer diameter") (Figs. 2, 3).  The teachings of Corbet differ from the current invention in that no dimensions of the taught foam insert are provided. However, as no criticality has been demonstrated, the recited dimensions and shapes are prima facie obvious selections of size and shape that do not distinguish the claimed invention over the prior art.  Additionally, as the instantly claimed and prior art products are intended to achieve a particular aesthetic effect, the selections of size and shape are also prima facie obvious aesthetic design choices that do not define the claimed invention over the prior art.  See MPEP 2144.04.  

Regarding claims 7-11, as noted above, the indicators discussed by Corbet are different from the taught artificial foliage and also indicate where flowers should be inserted into the foam insert.  As also noted above, Corbet teaches that filler flowers, which may be artificial, are inserted into the foam between the flowers (26) that are held in retainers/tubes. 
The teachings of Corbet may be considered to differ from the current invention in that Corbet does not explicitly teach to include a number of filler flowers such that some may be considered "fillers" and others may be considered to have an assigned meaning (i.e. as a "tube indicator" "corresponding" to one of the tubes).  Additionally, Corbet does teach that those skilled in the art understand that the form, construction, and arrangement of her product may be varied and that her product is intended for providing an attractive flower arrangement that is clearly decorative in nature (col. 1, ln. 10-62; col. 3, ln. 24-29).  Accordingly, it would have been obvious to one of ordinary skill in the art to use as many flowers, including filler flowers, as desired between the flower-containing tubes/retainers in Corbet's structure, including configuring the structure to have sufficient filler flowers such that there are filler flowers inserted into the foam closer and further from the flower-containing retainers/tubes, including configuring it such that each tube/retainer has at least one filler flower located immediately next to it, because a skilled person understands that the structure can be varied as desired/required and in order to achieve a desired aesthetic effect.  Therefore, the product that would have been obvious in view of Corbet includes filler flowers that are distant from the flower-containing retainers/tubes as well as filler flowers that are close (and "corresponding") to the flower-containing retainers/tubes.  
The claim requirement that the pieces of artificial foliage located next to the tubes have an assigned meaning, i.e. that the pieces are "tube indicators" each "corresponding" to a particular tube, does not distinguish the claimed invention over the prior art because there is no apparent difference in the structure of a piece of foliage that is considered to possess or symbolize a particular meaning and one that does not.  
Although Corbet does not explicitly teach that the filler flowers, including filler flowers that are next to flower-containing retainers/tubes, are removably inserted into the foam, the filler flowers (42) in Corbet's product exemplified in Figure 2 are not shown to be attached with an adhesive (34) and Corbet makes no disclosure of attaching them with an adhesive.  Accordingly, it would have been obvious to one of ordinary skill in the art to omit any adhesive from the connection between the filler flowers and foam in Corbet's product because Corbet appears to teach such a structure and in order to allow a user to change the created flower arrangement/reuse the base as desired to create different arraignments/appearances as appropriate/desired.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Corbet, as applied to claim 1 above, and further in view of Mele (US PG Pub. No. 2005/0015961) and claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbet in view of Mele (US PG Pub. No. 2005/0015961).
	Regarding claims 1, 2, and 4-11, as discussed above, Corbet teaches a floral arrangement insert that is considered herein to anticipate or render obvious the limitations of claims 1 and 4-11.
As also discussed above, Corbet teaches to make her flower-holding insert from a foam.  The teachings of Corbet differ from the current invention in that the foam is not taught to be an expandable, curable foam demonstrating a particular behavior in response to retainers being removed and inserted.  However, Mele teaches using a spray foam, such as Dow "Great Stuff" or Convenience Products' "Touch 'n Foam", which are expandable, curable foams, to make decorative arrangements that support flowers (Abstract; par. 54).  Mele teaches that the foams can be dispensed and partially cured to form a workable surface that can be shaped and decorated with various elements, such as flowers or other vegetation, prior to full curing and that the foams can be used by semiskilled workers to create decorative arrangements without damaging the foam or the requirement of supporting structures in substantially reduced time, thereby permitting the arrangements to be sold at a profit and at a reduced price as compared to prior art practices (par. 19-22, 46, 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a curable, expandable foam, such as one of the foams disclosed by Mele, to make the foam insert structure in Corbet's product because the foams can be quickly and easily formed into workable surfaces for making decorative flower arrangements without damaging the foam or requiring excessive support structures, thereby reducing the costs and increasing the profits that can be obtained with the formed decorative structures.  As there is no apparent reason or evidence provided that the retainers would not be removable or that the shape of the foam insert would be altered if the depicted retainers were removed and reinserted in the right manner (e.g. if the inserts are pulled out and replaced without changing their angle in either movement or changing their depth upon replacement) from/into it, the foam product of Corbet and Mele is presumed to retain its shape when retainers are removed and reinserted if the removal/reinsertion is not done in a deliberately destructive manner.
	To the extent that claim 2 describes a method with which claimed product is formed, it is noted that the claim is a product-by-process claim.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Corbet and Mele's product meets the claim limitations because it has the implied structure.  
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corbet, as applied to claim 1 above, and further in view of Howard (US Pat. No. 4,064,301) and claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corbet in view of Howard. 
	Regarding claims 1 and 3-11, as discussed above, Corbet teaches a floral arrangement insert that is considered herein to anticipate or render obvious the limitations of claims 1 and 4-11.
As also discussed above, Corbet teaches to make her flower-holding insert from a foam.  The teachings of Corbet differ from the current invention in that the foam is not taught to be a non-expandable, extruded polystyrene demonstrating a particular behavior in response to retainers being removed and inserted. However, Howard teaches that extruded polystyrene foam is widely used as a floral base and that it is light weight, sufficiently durable, and rigid enough to hold floral spikes (col. 1, ln.  29-33). As such, it would have been obvious to one of ordinary skill in the art to use extruded polystyrene foam as the foam insert in Corbet's product because the material is widely used as floral bases and is light weight, sufficiently durable, and rigid enough to hold floral spikes.  As there is no apparent reason or evidence provided that the retainers would not be removable or that the shape of the foam insert would be altered if the depicted retainers were removed and reinserted in the right manner (e.g. the inserts are pulled out and replaced without changing their angle in either movement or depth upon replacement) from/into it, the foam product of Corbet and Howard is presumed to retain its shape when retainers are removed and reinserted if the removal/reinsertion is not done in a deliberately destructive manner.
	To the extent that claim 3 describes a method with which claimed product is formed, it is noted that the claim is a product-by-process claim.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Corbet and Howard's product meets the claim limitations because it has the implied structure.  Additionally, the product is considered to be "made from a non-expandable foam" because no expansion occurs with the prior art foam after it is solidified/hardened and "set".  

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Corbett does not disclose removable retainers and there would be no reason to modify Corbet's product to have removable retainers. Applicant has cited Corbet's stating that "[t]o insure that the angles and size of the holes 20 are not altered, the retainer 22 of a suitable material, such as plastic, is placed in each hole" to support this argument (col. 3, ln. 51-52) to support this argument.   However, as Applicant has pointed out, Corbet's statement does imply that articles can be removed and reinserted into the foam.  As noted above, Corbet also makes no disclosure of permanently adhering the retainers to the foam.  As such, there is no apparent reason or evidenced provided to conclude that the retainers would not be removable.  Furthermore, the rejections are no based on any obviousness of making Corbet's retainers removable, but rather that Corbet's retainers are already removable. 
Applicant has further argued that Corbet does not teach that her retainers can be filled with water.  However, Corbet's retainers can be filled with water because they include an interior volume and a closed bottom. 
Applicant has also argued that Corbet does not teach that her foam would retain its shape after removal of the retainers.  Applicant has cited Corbet's stating that "[t]o insure that the angles and size of the holes 20 are not altered, the retainer 22 of a suitable material, such as plastic, is placed in each hole" to support this argument.  However, although Applicant is correct that Corbet implies it is possible to alter the shape of the foam, Corbet's statement does not indicate that the shape is necessarily altered when the retainers are removed and reinserted.  Given that Corbet makes no disclosure of permanently securing the retainers in the foam, given that the retainers have a tapered-tube shape (i.e. which would not get "caught" on the foam upon removal), and given that no other conditions of the removal/insertion operations are claimed (e.g. level of force, number of removal/insertion events, etc.), there is no apparent reason or evidence provided to indicate that Corbet's foam insert would not retain its shape upon having its retainers removed and reinserted.  The same is true for the products of Corbet and Mele and Corbet and Howard, as discussed above.  
Applicant has further argued that it would not be obvious to use artificial foliage to indicate flower placement because Corbet uses a different coding system for identifying where flowers should be placed and there allegedly would be no way for Corbet to code the artificial foliage to correspond to flower placement codes, which would render Corbet's product unsuitable for its intended purpose. However, the rejections do not suggest that it would have been obvious to use artificial foliage for coding flower locations on Corbet's product.  As Corbet teaches to include artificial filler flowers between the retainers/tubes and teaches that those skilled in the art understand that the form, construction, and arrangement of the product may be varied, and that the product is intended for providing an attractive flower arrangement  (col. 1, ln. 10-62; col. 3, ln. 24-29), the rejection establishes that it would have been obvious to use as many filler flowers as desired between the retainers in order to achieve a desired decorative appearance. Therefore, Corbet renders obvious including a sufficient number of filler flowers such that there are filler flowers inserted into the foam closer and further from the flower-containing retainers/tubes, including configuring it such that each tube/retainer has at least one filler flower located immediately next to it and there are filler flowers that are not immediately next to a retainer-contained flower.  The claim requirement that the pieces of artificial foliage located next to the tubes have an assigned meaning, i.e. that the pieces are "tube indicators" each "corresponding" to a particular tube, does not distinguish the claimed invention over the prior art because there is no apparent difference in the structure of a piece of foliage that is considered to possess or symbolize a particular meaning and one that does not.  Furthermore, the fact that Applicant has recognized another advantage that would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784